DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: the claim recites “is arranged between (each) two adjacent plate portions”, and the word in parenthesis should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of expansion pads" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office 
Claim 15 recites “compressing the plurality of second resilient members the second force along with the plurality of expansion pads”. There appears to be a word missing between “members” and “the second force” which would add clarification to the meeting. For the purpose of this office action, the missing word is considered to be “by” (thus reading “compressing the plurality of second resilient members by the second force along with the plurality of the expansion pads”; this interpretation is consistent with claims 13 and 20 and published paragraph [0009].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US 2010/0304195) in view of Inoue et al. (US 2002/0061438).
Regarding claim 1, Meehan discloses a fixture 10 (tooling fixture) for holding terminals of a battery in alignment (abstract). The fixture 10 comprises slits 42 (at least one slit) defined between first and second teeth 34 ([0015], Fig 1). The fixture 10 is maneuvered such that terminals 12 of the battery 14 are disposed within a respective one of the slits 42 ([0016]), thus the slits are capable of capturing of at least two electrical terminals, and is capable of being moved/receiving a force.
([0020]), Meehan does not explicitly disclose the slit as being Y-shape or having a V-collector culminating in a slot arranged along a slot axis. Meehan also does not explicitly disclose a mechanism configured to apply a first force to the tooling fixture along the slot axis to engage the battery module with the tooling fixture and thereby group and align the captured flexible electrical terminals within the slot.
Inoue teaches a cell wherein portions of the electrodes are grouped together (abstract, Fig 1). A comb-like jig 6 (tooling fixture) with a V-like shape (V-collector), having a Y-shape slit (see Fig 3), is directed downward into the collectors to press and hold the collectors together ([0041]-[0042], Fig 6). Therefore, the comb-like jig has a slot axis parallel to the terminal axis, and there is a mechanism to apply said comb-like jig [a first force].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the V-like shape having a Y-shape slit of the jig of Inoue with the slits and fixture of Meehan for the purpose of having a fixture guided down from above to align the leads and tabs.
 In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mechanism which applies force to the jig/fixture in order to move the jig/fixture downward to the leads in order to move said jig/fixture to the leads. 
It is noted that the claim is directed to “a tooling system” (an apparatus) wherein the tooling system includes the tooling fixture. Therefore, the material or article worked upon (the battery module and battery cells, and “a plurality of battery cells arranged in a battery stack, 
Regarding claim 2, modified Meehan discloses all of the claim limitations as set forth above. As seen in Meehan Fig 1, the fixture 10 is configured as a one-piece plate having a plurality of slits, and Inoue teaches slots being Y-shaped and being perpendicular to the slot axis (Fig 3).
Regarding claim 9, modified Meehan discloses all of the claim limitations as set forth above. While Meehan teaches the slits 42 capture terminals 12 (and therefore teaches capture at least two electric terminals per slit), modified Meehan does not explicitly disclose wherein the at least one Y-shape slit is configured to capture three electrical terminals.
Inoue teaches that the comb 6 divides and gathers collectors together ([0041]-[0046]), and illustrates that more than three collectors are gathered (Fig 4). That is, Inoue teaches that it is within the realm of one of ordinary skill in the art to modify the collection slit to be a necessary size to collect the desired number of cells.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the slit to accommodate any number of terminals (including three terminals) in order to configure the cells in the desired series or parallel circuit to obtain the desired amount of electrical power or energy.
Regarding claim 11, Meehan discloses a fixture 10 (tooling fixture) for holding terminals of a battery in alignment (abstract). The fixture 10 comprises slits 42 (at least one slit) defined ([0015], Fig 1). The fixture 10 is maneuvered such that terminals 12 of the battery 14 are disposed within a respective one of the slits 42 ([0016]), thus a first force is applied to the fixture, each slit captures at least two electrical terminals, and groups and aligns the terminals within the slot. Therefore, Meehan teaches a method of aligning and assembling a battery module having a plurality of cells 14 arranged in a battery stack (see Fig 4), wherein each cell has terminals 12 which are “formed from very thin foil-like material” [flexible] ([0002]), and using the fixture (i.e. applying a force) having at least one slit.
While Meehan teaches that teeth 26 may be tapered ([0020]), Meehan does not explicitly disclose the slit as being Y-shape or having a V-collector culminating in a slot arranged along a slot axis. Meehan also does not explicitly disclose a mechanism configured to apply a first force to the tooling fixture along the slot axis to engage the battery module with the tooling fixture and thereby group and align the captured flexible electrical terminals within the slot.
Inoue teaches a cell wherein portions of the electrodes are grouped together (abstract, Fig 1). A comb-like jig 6 (tooling fixture) with a V-like shape (V-collector), having a Y-shape slit (see Fig 3), is directed downward into the collectors to press and hold the collectors together ([0041]-[0042], Fig 6). Therefore, the comb-like jig has a slot axis parallel to the terminal axis, and a force is applied in the downward direction to apply said comb-like jig.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the V-like shape having a Y-shape slit of the jig of Inoue with the fixture of Meehan for the purpose of having a fixture guided down from above to align the leads and tabs.

Regarding claim 16, Meehan discloses a fixture 10 (tooling fixture) for holding terminals of a battery in alignment (abstract). The fixture 10 comprises a first side member 20 (alignment member) including a first base 20 and a plurality of first teeth 26 with a plurality of slits 42 (plurality of slits) defined between first and second teeth 34 ([0015], Fig 1). The fixture 10 is maneuvered such that terminals 12 of the battery 14 are disposed within a respective one of the slits 42 ([0016]), thus the slits are capable of capturing at least two electrical terminals, and is capable of being moved/receiving a force.
While Meehan teaches that teeth 26 may be tapered ([0020]), Meehan does not explicitly disclose each slit as being Y-shape or having a V-collector culminating in a slot arranged along a slot axis. 
Inoue teaches a cell wherein portions of the electrodes are grouped together (abstract, Fig 1). A comb-like jig 6 (tooling fixture) with a V-like shape (V-collector), having a Y-shape slit (see Fig 3), is directed downward into the collectors to press and hold the collectors together ([0041]-[0042], Fig 6). Therefore, the comb-like jig has a slot axis parallel to the terminal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the V-like shape having a Y-shape slit of the jig of Inoue with the fixture of Meehan for the purpose of having a fixture guided down from above to align the leads and tabs.

Regarding claim 17, modified Meehan discloses all of the claim limitations as set forth above. As seen in Meehan Fig 1, the fixture 10 is configured as a one-piece plate having a plurality of slits, and Inoue teaches slots being Y-shaped and being perpendicular to the slot axis (Fig 3).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US 2010/0304195) in view of Inoue et al. (US 2002/0061438), as applied to claim 1 above, and further in view of Leroux (US 2016/0149256).
Regarding claim 3, modified Meehan discloses all of the claim limitations as set forth above. However, modified Meehan does not explicitly disclose the tooling system further comprising a press configured to impart a second force to the battery stack in a direction perpendicular to the terminal axes.
With regards to the limitation of “wherein the battery module additionally includes a plurality of expansion pads, such that one of the plurality of expansion pads is arranged between two adjacent battery cells of the plurality of cells”, it is noted that the claim is directed 
Leroux teaches a plurality of flexible prismatic cells which are arranged to form a stack, and the electrical terminals are aligned (abstract). The cells have poles (terminals) ([0021]). A compressive force is exerted on the stack (in a direction perpendicular to the terminal axes) via clamps 17 and 18 (abstract). Clamps 17 and 18 are used to clamp the cells and exert a compressive force ([0021]). Spacers 54,55 and 58,59 are inserted between cells 12/13 and 14/15 to transmit compressive force exerted by clamps 17/18 to the rest of the stack ([0021]). Leroux teaches that by compressing the batteries with spacers and clamps, it allows a maximum number of cells in a limited available volume ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clamps of Leroux with the apparatus of Meehan for the purpose of applying a second force (in a direction perpendicular to the terminal axes) in order compress the cells and allow for the maximum number of cells in a limited available volume.
Regarding claim 12, modified Meehan discloses all of the claim limitations as set forth above. However, modified Meehan does not explicitly disclose the method wherein the battery module additionally includes a plurality of expansion pads, such that one of the plurality of expansion pads is arranged between two adjacent battery cells of the plurality of cells, nor further comprising imparting a second force to the battery stack via a press in a direction perpendicular to the terminal axes and thereby compressing the plurality of expansion pads.
(abstract). The cells have poles (terminals) ([0021]). A compressive force is exerted on the stack (in a direction perpendicular to the terminal axes) via clamps 17 and 18 (abstract). Clamps 17 and 18 are used to clamp (press) the cells and exert a compressive force ([0021]). Spacers 54,55 and 58,59 (expansion pads) are inserted between cells 12/13 and 14/15 to transmit compressive force exerted by clamps 17/18 to the rest of the stack ([0021]). Leroux teaches that by compressing the batteries with spacers and clamps, it allows a maximum number of cells in a limited available volume ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clamps clamping the stack and spacers between cells of Leroux with the apparatus of Meehan for the purpose of applying a second force (in a direction perpendicular to the terminal axes) in order compress the cells and allow for the maximum number of cells in a limited available volume.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacers between the cells of Leroux with the battery module of Meehan for the purpose of transmitting the compressive force to the rest of the stack.

Claims 4-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US 2010/0304195) in view of Inoue et al. (US 2002/0061438) and Leroux (US 2016/0149256), as applied to claim 3 or 12 above, and further in view of Lee et al. (US 2007/0026306).
claims 4-5, modified Meehan discloses all of the claim limitations as set forth above. However, Inoue teaches the slot being a Y-shape slit (Fig 3), modified Meehan does not explicitly disclose (claim 4) wherein the tooling fixture is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis, or (claim 5) wherein the tooling fixture additionally includes a plurality of first resilient members, and wherein one of the plurality of first resilient members is arranged between two adjacent plate portions, such that plurality of first resilient member is compressed by the second force.
Lee teaches a coupling device for electrode terminals (abstract). In an embodiment, the terminal receiver 34 in a housing 36, wherein the terminal receiver includes a moveable piece 340 (flexibly interconnected plate portions) including surface portions 341 (first and second sub-portions) connected by elastic members 35 (second resilient members) (Fig 3, [0046]-[0048]). Between the housing 36 and the movable pieces 340 are elastic bodies (first resilient members) ([0051], illustrated as reference number 38 in Fig 3) so that the pieces can be stably disposed in the housing. Lee further teaches that this type of coupling prevents damage to the coupling portions and terminals when the batteries are deformed by swelling ([0019] and [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the moveable piece (plate portions) [having surface portions 341] and elastic bodies (first resilient member) that hold the terminal of Lee with the teeth of the fixture of Meehan (thereby having two teeth hold a group of terminals as the moveable piece) for the purpose of allowing an elastic or resilient coupling of the terminals which prevents damage if the batteries are deformed.

With regards to the limitation of “such that the plurality of first resilient members is compressed by the second force along with the plurality of expansion pads”, it is noted that the claim is directed to “a tooling system” (an apparatus) wherein the tooling system includes the tooling fixture. Therefore, the material or article worked upon (the battery module and battery cells, and expansion pads) does not limit the apparatus and does not further structurally define the apparatus (see MPEP 2115).
Regarding claim 6, modified Meehan discloses all of the claim limitations as set forth above. Meehan additionally teaches a support frame 20 (guide rail) attached to the first side member 20 ([0021]), which supports the slits 42 and teeth 26,34, and would therefore arrange and retain the plurality of plate portions in the column and facilitate movement of the plurality of plate portions along the guide rail perpendicular to the slot axis.
Regarding claim 7, modified Meehan discloses all of the claim limitations as set forth above. Lee teaches the moveable piece 340 (plate portions) have surface portions 341 (first and second sub-portions) which are connected via elastic members 35 (second resilient members) ([0044], Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also combine the elastic members 35 (second resilient members) between the edges of the surface portions 341 of Lee for the purpose of providing 

Regarding claim 13, modified Meehan discloses all of the claim limitations as set forth above. However, Inoue teaches the slot being a Y-shape slit (Fig 3), and Leroux teaches compressing via the clamp ([0021]), modified Meehan does not explicitly disclose wherein the tooling fixture is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis, or wherein the tooling fixture additionally includes a plurality of first resilient members, and wherein one of the plurality of first resilient members is arranged between two adjacent plate portions, such that plurality of first resilient member is compressed by the second force.
Lee teaches a coupling device for electrode terminals (abstract). In an embodiment, the terminal receiver 34 in a housing 36, wherein the terminal receiver includes a moveable piece 340 (flexibly interconnected plate portions) including surface portions 341 (first and second sub-portions) connected by elastic members 35 (second resilient members) (Fig 3, [0046]-[0048]). Between the housing 36 and the movable pieces 340 are elastic bodies (first resilient members) ([0051], illustrated as reference number 38 in Fig 3) so that the pieces can be stably disposed in the housing. Lee further teaches that this type of coupling prevents damage to the coupling portions and terminals when the batteries are deformed by swelling ([0019] and [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the moveable piece (plate portions) [having surface 
In addition, because the elastic bodies (first resilient members) are on the outside of the moveable piece, the elastic bodies are in the same location as claimed in claim 13 (between two adjacent [neighboring] plate portions).
Further, because of the compressing of Leroux, the moveable pieces and the elastic bodies would similarly be compressed by the second force along with the plurality of expansion pads.
Regarding claim 14, modified Meehan discloses all of the claim limitations as set forth above. Meehan additionally teaches a support frame 20 (guide rail) attached to the first side member 20 ([0021]), which supports the slits 42 and teeth 26,34, and would therefore arrange and retain the plurality of plate portions in the column and facilitate movement of the plurality of plate portions along the guide rail perpendicular to the slot axis.
Regarding claim 15, modified Meehan discloses all of the claim limitations as set forth above. Lee teaches the moveable piece 340 (plate portions) have surface portions 341 (first and second sub-portions) which are connected via elastic members 35 (second resilient members) ([0044], Fig 3). Further, because of the compressing of Leroux, the moveable pieces and the elastic members would similarly be compressed by the second force along with the plurality of expansion pads and plurality of first resilient members (elastic bodies).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US 2010/0304195) in view of Inoue et al. (US 2002/0061438), applied to claim 1 above, and further in view of Rourke et al. (US 2010/0281681).
Regarding claim 8, modified Meehan discloses all of the claim limitations as set forth above. While modified Meehan teaches applying the fixture, modified Meehan does not explicitly disclose the tooling system further comprising a pressure plate fixed to the tooling fixture and having a reaction surface configured to transmit the force form the mechanism to the tooling fixture.
Rourke discloses a manufacturing method that enables welding together of a stack of battery terminals (abstract). A bending fixture 110 (used to bend/guide terminals) is used to align the terminals and comprises a stationary upright support 161 with a first vertical track 162 mounted vertically on the upright support 161 ([0033]). A track follower 16 rides on the vertical track 162 and mounts a die arm 168 that extends toward a pouch supporting fixture 102 and mounts a lower die 170 ([0033]). A pneumatic cylinder 172 (air pressure cylinder) is used to raise and lower a die arm 168, and pneumatic cylinder 182 raises and lowers the upper die arm 178 and upper die 180 ([0033]). That is, Rourke suggests using a pneumatic cylinder [an air pressure cylinder] for moving and applying a force to a bending fixture to bend the terminals. Therefore, either the upper 180 or lower 170 die is considered a reaction surface which are mounted to upper 178 and lower 168 die arms which are considered a pressure plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper or lower die and corresponding upper or 
Regarding claim 10, modified Meehan discloses all of the claim limitations as set forth above. While modified Meehan teaches applying the fixture, modified Meehan does not explicitly disclose wherein the mechanism includes one of an air and a hydraulic pressure cylinder configured to apply the first force.
Rourke discloses a manufacturing method that enables welding together of a stack of battery terminals (abstract). A bending fixture 110 (used to bend/guide terminals) is used to align the terminals ([0033]). A pneumatic cylinder 172 (air pressure cylinder) is used to raise and lower a die arm 168 ([0033]). That is, Rourke suggests using a pneumatic cylinder [an air pressure cylinder] for moving and applying a force to a bending fixture to bend the terminals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pneumatic cylinder (air pressure cylinder) of the fixture of Rourke with the fixture assembly of modified Meehan for the purpose of automating the application of force to the fixture to align the terminals.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US 2010/0304195) in view of Inoue et al. (US 2002/0061438), as applied to claim 17 above, and further in view of Lee et al. (US 2007/0026306).
Regarding claim 18, modified Meehan discloses all of the claim limitations as set forth above. However, Inoue teaches the slot being a Y-shape slit (Fig 3), modified Meehan does not explicitly disclose wherein the alignment member is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis, or wherein 
Lee teaches a coupling device for electrode terminals (abstract). In an embodiment, the terminal receiver 34 in a housing 36, wherein the terminal receiver includes a moveable piece 340 (flexibly interconnected plate portions) including surface portions 341 (first and second sub-portions) connected by elastic members 35 (second resilient members) (Fig 3, [0046]-[0048]). Between the housing 36 and the movable pieces 340 are elastic bodies (first resilient members) ([0051], illustrated as reference number 38 in Fig 3) so that the pieces can be stably disposed in the housing. Lee further teaches that this type of coupling prevents damage to the coupling portions and terminals when the batteries are deformed by swelling ([0019] and [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the moveable piece (plate portions) [having surface portions 341] and elastic bodies (first resilient member) that hold the terminal of Lee with the teeth of the fixture of Meehan (thereby having two teeth hold a group of terminals as the moveable piece) for the purpose of allowing an elastic or resilient coupling of the terminals which prevents damage if the batteries are deformed.
In addition, because the elastic bodies (first resilient members) are on the outside of the moveable piece, the elastic bodies are in the same location as claimed in claim 18 (between two adjacent [neighboring] plate portions).
It is noted that the claim is directed to “a tooling fixture” (an apparatus). Therefore, the material or article worked upon (the battery module and battery cells, and “the battery module 
With regards to the limitation of “such that the plurality of first resilient members is compressed by a second force along with the plurality of expansion pads”, it is noted that this limitation is interpreted a manner of operation (i.e. “compressed by a second force”). However, it is noted that one of the plurality of first resilient member is arranged between two adjacent plate portions, and therefore is capable of fulfilling the function of being “compressed by a second force”.
Regarding claim 19, modified Meehan discloses all of the claim limitations as set forth above. Meehan additionally teaches a support frame 20 (guide rail) attached to the first side member 20 ([0021]), which supports the slits 42 and teeth 26,34, and would therefore arrange and retain the plurality of plate portions in the column and facilitate movement of the plurality of plate portions along the guide rail perpendicular to the slot axis.
Regarding claim 20, modified Meehan discloses all of the claim limitations as set forth above. Lee teaches the moveable piece 340 (plate portions) have surface portions 341 (first and second sub-portions) which are connected via elastic members 35 (second resilient members) ([0044], Fig 3). 
With regards to the limitation of “such that the plurality of second resilient members is compressed by the second force along with the plurality of expansion pads and the plurality of first resilient members”, it is noted that this limitation is interpreted a manner of operation (i.e. “compressed by a second force”). However, it is noted that Lee teaches the elastic members 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725